United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.B., Appellant
and
U.S. POSTAL SERVICE, AIRMAIL FACILITY,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-123
Issued: June 9, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 16, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated September 6, 2007 regarding a left shoulder
condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has established a left shoulder condition causally related to
a May 31, 2003 employment injury.
FACTUAL HISTORY
On June 3, 2003 appellant, then a 33-year-old mail handler, filed a traumatic injury claim
alleging that she sustained a back injury on May 31, 2003. She stated that she was attempting to
move a wire cage of mail. The Office accepted myofascial strain of the low back and herniated
nucleus pulposus L5-S1. Appellant worked intermittently and then stopped working on
August 10, 2004, when she underwent back surgery.

The Office developed the record with respect to appellant’s continuing disability for
work. Appellant was referred to Dr. Thomas Branch, a Board-certified orthopedic surgeon, for
an opinion as to appellant’s employment-related disability.1 In a report dated October 31, 2005,
Dr. Branch provided a history and results on examination. With respect to the left shoulder, he
indicated that appellant was not complaining of pain and he reported a normal examination with
full range of motion.
In a report dated January 31, 2007, Dr. Stephen McCollam, an orthopedic surgeon, stated
that in May 2003 appellant was jerking a cage and developed left shoulder pain in July 2003. He
reported that appellant had significant pain since then and she could not remember any other
injury to her left shoulder. Dr. McCollam provided results on examination and diagnosed a left
rotator cuff tear, based on a magnetic resonance imaging scan.
By decision dated September 6, 2007, the Office determined that appellant had not
established a left shoulder injury causally related to the May 31, 2003 employment injury.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of her claim, including that specific condition for
which compensation is claimed is causally related to the employment injury.3 The medical
evidence required to establish causal relationship is rationalized medical evidence.4
Rationalized medical opinion evidence is medical evidence that includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between a diagnosed
condition and the identified employment factor. The opinion of the physician must be based on a
complete factual and medical background, must be of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. The weight of medical
evidence is determined by its reliability, its probative value, its convincing quality, the care of
the analysis manifested and the medical rationale expressed in support of the physician’s
opinion.5
ANALYSIS
In this case, appellant seeks to expand her claim to include a left shoulder condition. The
Office has accepted a herniated disc at L5-S1 and a low back myofascial strain as a result of
attempting to move a wire cage of mail on May 31, 2003. Appellant has the burden of proof to
1

Dr. Branch was selected as a referee physician to resolve a conflict under 5 U.S.C. § 8123(a).

2

5 U.S.C. §§ 8101-8193.

3

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

4

See John W. Montoya, 54 ECAB 306, 308 (2003).

5

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

2

submit medical evidence of sufficient probative value to establish a left shoulder condition
causally related to the May 31, 2003 employment injury. She did not meet her burden of proof
in this case. There are no medical reports contemporaneous to the May 31, 2003 injury
regarding a left shoulder condition. The initial report discussing a left shoulder injury is
Dr. McCollam’s January 31, 2007 report which stated that appellant reported left shoulder pain
in July 2003, but he did not provide an opinion on causal relationship between a diagnosed
rotator cuff tear and the employment injury. In addition, the medical reports of record prior to
January 31, 2007 providing examination results for the upper extremities report a normal
examination. For example, a July 10, 2003 report from Dr. Shevin Pollydore, an orthopedic
surgeon, reported a normal upper extremity examination and Dr. Branch reported a normal left
shoulder examination on October 31, 2005.
The Board finds that the medical evidence submitted is insufficient to meet appellant’s
burden of proof. In the absence of a rationalized medical report, based on a complete and
accurate background, on the issue of causal relationship with the May 31, 2003 employment
injury, appellant did not establish a left shoulder condition as employment related.
CONCLUSION
The medical evidence does not establish a left shoulder condition causally related to a
May 31, 2003 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 6, 2007 is affirmed.
Issued: June 9, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

